DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DAPHNE POLYCARPE,
                            Appellant,

                                     v.

                FIFTH THIRD MORTGAGE COMPANY,
                            Appellee.

                              No. 4D19-3791

                              [March 26, 2020]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Dennis D. Bailey, Judge; L.T. Case No.
CACE17-007396(11).

  Charles D. Barnard of Charles D. Barnard, P.A., Fort Lauderdale, for
appellant.

    Richard S. McIver and H. Michael Muniz of Kass Shuler, P.A., Tampa,
for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.